DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, and 4-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO2016/099218, English translation as US Pub No. 2018/0033970)
	Regarding Claims 1, 4-7, 14-16, Lee et al. teaches an organic solar cell comprising: a first electrode, a second electrode on the first electrode; and one or more organic material layers between the first electrode and the second electrode and including a photoactive layer [0198],
	wherein the photoactive layer comprises an electron donor and an electron acceptor, the electron donor comprises a polymer comprising a first unit, a second unit, and a third unit [0203].


    PNG
    media_image1.png
    478
    908
    media_image1.png
    Greyscale



	The photoactive layer comprises an electron acceptor comprising polybenzimidazole [0204].
Although Lee et al. does not explicitly teaches the claimed compound, Lee et al. teaches finite number of compounds; therefore, it would have been obvious to one ordinary skill in the art before the filing of the invention to have selected the desired compound as it is merely the selection of a finite amount of recognized compounds and one of ordinary skill in the art would have a reasonable expectation of success in doing so. MPEP 2143 
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.). 
Within the combination above, modified Lee et al. teaches l and m are each 0.5, and n is 1 to 10,000 [0167-0169, 0171, 0173]
Regarding Claim 8, within the combination above, modified Lee et al. teaches wherein the electron donor and the electron acceptor have a mass ratio of 1:1 to 1:4 [Table 1, page 16].
Regarding Claim 9, within the combination above, modified Lee et al. teaches wherein the electron donor and the electron acceptor form a bulk heterojunction [0205].
Regarding Claim 10, within the combination above, modified Lee et al. teaches wherein the polymer is a random polymer [0176].
Regarding Claim 11, within the combination above, modified Lee et al. teaches wherein the polymer has a number average molecular weight of 5,000 g/mol to 1,000,000 g/mol [0181].
Regarding Claim 12, within the combination above, modified Lee et al. teaches wherein the polymer has a molecular weight distribution of 1 to 10 [0182].
Regarding Claim 13, within the combination above, modified Lee et al. teaches wherein the photoactive layer has a bilayer structure including an n-type organic material layer and a p-type organic material layer, and the p-type organic material layer includes the polymer [0121]
	Regarding Claim 17, within the combination above, modified Lee et al. teaches l and m are each 0.5 [0168-0169, 0173]
	Regarding Claim 18, within the combination above, modified Lee et al. teaches l and m are each 0.5 [0168-0169, 0173]
Regarding Claim 19, within the combination above, modified Lee et al. teaches wherein the organic solar cell further comprises a substrate , a hole transfer layer and/or an electron transfer layer [0294]
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO2016/099218, English translation as US Pub No. 2018/0033970) in view of Lin (Adv.Mater.2015, 27, 1170–1174)
Regarding Claim 2-3, within the combination above, modified Lee et al. is silent on the electron acceptor comprising an non-fullerene compound of the claim.
Lin et al. teaches a compound for polymer solar cells which uses an alternative to fullerene [page 1170, to right of page]
The following compounds Chemical formula A-1, page 1171 see ITIC

    PNG
    media_image2.png
    203
    268
    media_image2.png
    Greyscale



	Since modified Lee et al. teaches a polymer solar cell which comprises an electron acceptor, it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the electron acceptor of modified Lee et al. with the electron acceptor of Lin et al. in order to provide a solar cell with higher efficiencies [page 1173, middle left of page].

The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726